FILED
                             NOT FOR PUBLICATION                             JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FILIBERTO ROSAS CARRILLO,                         No. 08-74552

               Petitioner,                        Agency No. A078-659-362

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Filiberto Rosas Carrillo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), we deny the

petition for review.

      The BIA did not abuse its discretion by denying Carrillo’s motion to reopen,

because the BIA considered the evidence of hardship he submitted and acted

within its broad discretion in determining that the evidence was insufficient to

warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The

BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or

contrary to law.”).

      Carrillo’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                            2                                     08-74552